MEMORANDUM OPINION
                                       No. 04-11-00542-CR

                                       Guy Ramirez PEREZ,
                                            Appellant

                                                  v.

                                       The STATE of Texas,
                                             Appellee

                    From the 175th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2010CR6007
                           Honorable Mary D. Roman, Judge Presiding

PER CURIAM

Sitting:         Catherine Stone, Chief Justice
                 Steven C. Hilbig, Justice
                 Marialyn Barnard, Justice

Delivered and Filed: October 19, 2011

DISMISSED

           Guy Ramirez Perez entered into a plea bargain with the State, pursuant to which he

pleaded guilty to a felony offense. The trial court imposed sentence in accordance with the

agreement and signed a certificate stating this “is a plea-bargain case, and the defendant has NO

right of appeal.” Perez timely filed a notice of appeal. The clerk’s record, which includes the trial

court’s Rule 25.2(a)(2) certification and a written plea bargain agreement, has been filed. See
                                                                                   04-11-00542-CR


TEX. R. APP. P. 25.2(d). This court must dismiss an appeal “if a certification that shows the

defendant has the right of appeal has not been made part of the record.” Id.

       The clerk’s record establishes the punishment assessed by the court does not exceed the

punishment recommended by the prosecutor and agreed to by the defendant. See TEX. R. APP. P.

25.2(a)(2). The record also appears to support the trial court’s certification that Perez does not

have a right to appeal. See Dears v. State, 154 S.W.3d 610 (Tex. Crim. App. 2005) (holding that

court of appeals should review clerk’s record to determine whether trial court’s certification is

accurate).

       On August 30, 2011, we gave Perez notice that the appeal would be dismissed unless an

amended trial court certification showing he has the right to appeal has been made part of the

appellate record by September 29, 2011. See TEX. R. APP. P. 25.2(d); 37.1; Daniels v. State, 110
S.W.3d 174 (Tex. App.—San Antonio 2003, order), disp. on merits, No. 04-03-00176-CR, 2003
WL 21508347 (July 2, 2003, pet. ref’d) (not designated for publication). An amended

certification showing Perez has the right to appeal has not been filed. We therefore dismiss this

appeal. TEX. R. APP. P. 25.2(d).



                                                            PER CURIAM

DO NOT PUBLISH




                                               -2-